Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statements filed 7/31/19 and 12/6/19 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the noted references referred to therein have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

             Referring to claims 4-5, claim 4 recites the limitation "the ear enclosure environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the ear enclosure volume. Claim 5 depends from claim 4, therefore, it is rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akino US Publication No. 20090226023 (from IDS) in view of Machine Translation of Takayanagi Japanese Publication No. 10148181.

             Referring to claim 1, Akino teaches a self-cooling headset comprising: an ear cup (Fig. 5A: headphone unit 1) to form an ear enclosure volume (Fig. 5A: space L1) and a control volume (Fig. 5A: space L2); an intake valve to open and admit air from the ear enclosure volume into the control volume when a negative pressure is generated within the control volume (Fig. 5B: flexible piece 120B opens over hole 120A; para 0055: “pieces 120B provided on the front or the rear side of the base frame 5 bends to open the opening planes when pressure in the space L1 on the ear pad 2 side of the headphone unit 1 increases”).
             However, Akino does not teach an exhaust valve, but Takayanagi teaches an exhaust valve to open and release air from the control volume into the ambient environment when a positive pressure is generated within the control volume (Fig. 1: valve 8; para 0027: “When the diaphragm 14 of the speaker moves inward in the next half cycle, the chamber 18 inside the frame 2 becomes positive pressure, so that the discharge port valve 8 is opened, and the air is discharged through the discharge port 2d and the discharge port 12.”). It would have been obvious to one having ordinary skill in the art 
             Referring to claim 2, Akino teaches a speaker transducer to translate in a forward direction to generate a negative pressure within the control volume to open the intake valve (para 0055) Takayanagi teaches to translate in a reverse direction to generate a positive pressure within the control volume to open the exhaust valve (paras 0026- 0027). Motivation to combine is the same as in claim 1.
             Referring to claim 3, Akino teaches the speaker transducer is to translate in a forward and reverse direction to generate audible sound within the ear enclosure volume (Fig. 5A: electro-acoustic transducer SY, abstract).
             Referring to claim 6, Akino teaches an intake port between the ear enclosure volume and the control volume through which air from the ear enclosure volume can pass into the control volume (Fig. 5B: hole 120A; para 0055) and Takayanagi teaches an exhaust port between the control volume and the ambient environment through which air from the control volume can pass into the ambient environment (Fig. 1: discharge port 2d; para 0027). Motivation to combine is the same as in claim 1.
             Referring to claim 7, Akino teaches translation of the speaker transducer in the forward direction comprises movement of the speaker transducer in a direction out of the control volume and into the ear enclosure volume, and translation of the speaker transducer in the reverse direction comprises movement of the speaker transducer in a direction into the control volume and out of the ear enclosure volume (paras 0026- 0027). Motivation to combine is the same as in claim 1.
             Referring to claim 8, Takayanagi teaches a self-cooling headset comprising: an intake valve between an ear enclosure volume and a control volume of a headset ear cup (Fig. 5B: flexible piece 120B opens over hole 120A and is between spaces L1 and L2 of headphone unit 1); and, a speaker transducer to translate in a forward direction toward the ear enclosure volume to generate a negative pressure in the control volume for opening the intake valve and drawing air into the control volume from the ear enclosure volume (para 0055: “pieces 120B provided on the front or the 
             However, Akino does not teach an exhaust valve, but Takayanagi teaches an exhaust valve between the control volume and an ambient environment outside the ear cup (Fig. 1: valve 8 between space 18 and outside); and, a speaker transducer to translate in a forward direction toward the ear enclosure volume to generate a negative pressure in the control volume for intake (para 0026: “When the diaphragm 14 of the speaker 4 moves outward, the chamber 18 inside the frame 2 becomes negative, so that air is sucked into the chamber 18”), and to translate in a reverse direction toward the control volume to generate a positive pressure in the control volume for opening the exhaust valve and pushing air from the control volume into the ambient environment (para 0027: “When the diaphragm 14 of the speaker moves inward in the next half cycle, the chamber 18 inside the frame 2 becomes positive pressure, so that the discharge port valve 8 is opened, and the air is discharged through the discharge port 2d and the discharge port 12.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an exhaust valve, as taught in Takayanagi, in the headset of Akino because it helps to cool down the system.
             Referring to claim 11, Akino teaches a self-cooling headset (Fig. 5B) comprising: a speaker transducer (Fig. 5B: electro-acoustic transducer SY); an ear enclosure chamber (Fig. 5A: space L1) and a control chamber (Fig. 5A: space L2) fluidically coupled together by an intake port; an intake valve at the intake port to open by operation of the speaker transducer and allow air to pass from the ear enclosure chamber into the control chamber (Fig. 5B: flexible piece 120B opens over hole 120A; para 0055: “pieces 120B provided on the front or the rear side of the base frame 5 bends to open the opening planes when pressure in the space L1 on the ear pad 2 side of the headphone unit 1 increases”).
             However, Akino does not teach an exhaust valve, but Takayanagi teaches the control chamber further fluidically coupled to an ambient environment by an exhaust port; and, an exhaust valve at the exhaust port to open by operation of the speaker transducer and allow air to pass from the control volume to the ambient environment (Fig. 1: valve 8; para 0027: “When the diaphragm 14 of the . It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an exhaust valve, as taught in Takayanagi, in the headset of Akino because it helps to cool down the system.
             Referring to claim 12, Akino teaches the control chamber comprises a control chamber under negative pressure when the speaker transducer translates in a forward direction, the negative pressure to cause the intake valve to open and the exhaust valve to close (para 0055) and  Takayanagi teaches the control chamber comprises a control chamber under positive pressure when the speaker transducer translates in a reverse direction, the positive pressure to cause the intake valve to close and the exhaust valve to open (paras 0026-0027). Motivation to combine is the same as in claim 11.

Claims 4-5, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akino and Takayanagi, as shown in claims 1, 8, and 11 above, and further in view of Levitsky et al. US Publication No. 20070154049.

             Referring to claim 4, Akino teaches air drawn into the control volume from the ear enclosure environment (para 0055). However, Akino and Takayanagi do not specifically discuss an ambient air port, but Levitsky et al. teaches an ambient air port to enable fresh air from the ambient environment to enter the ear enclosure volume and replace air (para 0072). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an air port, as taught in Levitsky et al., in the headset of Akino and Takayanagi because it is more cost effective and easier to produce a headset that allows for some leakage.
             Referring to claim 5, Akino teaches an ear cushion to be pressed against a user's head to cause a cushion- skin interface between the ear cup and the user's head (Fig. 1: ear pad 2 at user’s ear; para 0038) and Levitsky et al. teaches wherein the ambient air port comprises a sum of leakages around the ear cushion at the cushion-skin interface (para 0072). Motivation to combine is the same as in claim 4.
             Referring to claim 9, Akino teaches air drawn into the control volume from the ear enclosure volume (para 0055). However, Akino and Takayanagi do not specifically discuss an ambient air port, but Levitsky et al. teaches an ambient air port between the ear enclosure volume and the ambient environment to enable fresh air from the ambient environment to replace air (para 0072). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an air port, as taught in Levitsky et al., in the headset of Akino and Takayanagi because it is more cost effective and easier to produce a headset that allows for some leakage.
             Referring to claim 10, Akino teaches an ear cushion to provide an interface between the headset ear cup and a user's head (Fig. 1: ear pad 2 at user’s ear; para 0038) and air drawn into the control volume from the ear enclosure volume (para 0055) and Levitsky et al. teaches a sum of leakages at the interface to provide an ambient air port to enable fresh air from the ambient environment to replace air (para 0072). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an air port, as taught in Levitsky et al., in the headset of Akino and Takayanagi because it is more cost effective and easier to produce a headset that allows for some leakage.
             Referring to claim 13, Akino teaches air that has passed from the ear enclosure chamber into the control chamber. (para 0055). However, Akino and Takayanagi do not specifically discuss an ambient air port, but Levitsky et al. teaches an ambient air port to allow ambient air from the ambient environment to pass into the ear enclosure chamber and replace air (para 0072). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an air port, as taught in Levitsky et al., in the headset of Akino and Takayanagi because it is more cost effective and easier to produce a headset that allows for some leakage.
             Referring to claim 14, Levitsky et al. teaches the ambient air port comprises a sum of air leaks in an interface between an ear cushion and a user's head (para 0072). Motivation to combine is the same as in claim 13.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akino and Takayanagi, as shown in claim 11 above, and further in view of Di Censo et al. US Publication No. 20170099539 (from IDS).

             Referring to claim 15, Akino and Takayanagi do not specify two ear cups connected by a band per se, but Di Censo et al. teaches two ear cups coupled together by a head piece; wherein each ear cup comprises an ear enclosure chamber and a control chamber positioned adjacent to one another in the ear cup (Fig. 1: earcups 101 connected by headband 103). ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the setup in both earpieces, as taught in Di Censo et al., in the headset of Akino and Takayanagi because it allows for both earpieces to have pressure and temperature control.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652